Citation Nr: 1531409	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter comes to the Board of Veterans' Appeal (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Given the March 2013 VA examiner's opinion that the Veteran had not worked since 2006 in part because of limited mobility due to her bilateral knee disabilities, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims for increased ratings for bilateral knee disabilities, in her May 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran notified VA, in substance, that her last VA examination in March 2013 was not adequate to rate the severity of her bilateral knee disabilities because when testing her knees range of motion the examiner moved the joints beyond the point when she first started experiencing pain.  The Board also notes that the March 2013 VA examination was conducted without the examiner having reviewed the Veteran's claims file.  Therefore, the Board finds that her VA examination is inadequate and a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While the appeal is in remand status, updated VA and private treatment records should be associated with the claims file to include the Veteran's post-March 2013 treatment records from the Columbia VA Medical Center.  See 38 U.S.C.A. § 5103A(b) (West 20104). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records.  

2.  Associate with the claims file, physically or electronically, all of the Veteran's March 2013 to the present treatment records from the Columbia VA Medical Center.

3.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and request that she complete it and return it to the AOJ.  

4.  Notify the Veteran and her representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the current problems caused by her knee disorders and have first-hand knowledge of the impact her service-connected disabilities have on her ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

5.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of her bilateral knee disabilities.  The claims folder should be made available and reviewed by the examiner.  

X-rays of the knees should be taken and arthritis should be specifically ruled out. 

The examiner should conduct complete range of motion studies with specific findings as to flexion and extension of the knees.  

The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of each knee, i.e., the extent of her pain-free motion.  

The examiner should also discuss the presence of any instability in either knee and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations including those governing a TDIU and citation to all evidence added to the claims file since the April 2013 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

